Citation Nr: 0945557	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of 
gallbladder disease with cholecystectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied entitlement to the benefit 
currently sought on appeal.

On the Veteran's VA Form 9 received in March 2007, he 
addressed a surgical scar on his stomach which he states 
resulted from his gallbladder surgery.  As such, the claim 
for service connection for this surgical scar is hereby 
referred back to the RO for appropriate disposition.


FINDING OF FACT

A competent and credible medical opinion shows that the 
Veteran's documented instances of acute upper abdominal pain 
during military service more likely than not represent 
clinical onset of his later diagnosed gallbladder disease and 
cholecystectomy surgery.  


CONCLUSION OF LAW

Gallbladder disease with cholecystectomy was incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159 (2009).  As will be discussed below, 
the Board finds that service connection for gallbladder 
disease is warranted; therefore, based upon the full grant of 
the benefit sought, a complete discussion of these duties is 
not needed as no prejudice can flow to the Veteran from any 
notice or assistance error.  Nonetheless, the Board notes 
that the Veteran was notified of the process by which initial 
disability ratings and effective dates are established in 
correspondence dated in May 2006.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Service Connection

The Veteran seeks service connection for gallbladder disease 
with cholecystectomy.  Cholecystectomy is the medical term 
for surgical removal of the gallbladder.  Dorland's 
Illustrated Medical Dictionary 354 (31st ed. 2007).  The 
Veteran contends that his gallbladder disease initially 
manifested during military service and the Board concurs.  

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

In this case, the medical evidence of record establishes that 
in December 1970 the Veteran was admitted to a private 
hospital with right upper quadrant pain, jaundice, and 
elevated laboratory test results with an admission diagnosis 
of gallstones suspected.  During exploratory surgery, 
cholecystitis (inflammation of the gallbladder), 
cholelithiasis (presence of gallstones) and 
choledocholithiasis (calculi in the common bile duct) were 
confirmed.  Private hospital report, December 1970; see also 
Dorland's supra at 354-55.   A cholecystectomy was performed 
removing some or all of the Veteran's gallbladder.  As such, 
the Board finds evidence of a current disability based upon 
the absence of a gallbladder, or portion thereof, as a 
surgical residual of gallbladder disease.  

The next element required to establish service connection is 
evidence of in-service incurrence or aggravation of a disease 
or injury.  Here, the Veteran's service treatment records 
reflect that he complained of left upper quadrant pain in 
April 1967.  In April 1969, the Veteran complained of stomach 
cramps after eating.  As the Veteran's post-service hospital 
admissions in October and December 1970 were also partially 
based on complaints of upper quadrant pain, the Board 
requested a specialist's opinion to determine the 
relationship, if any, between the Veteran's in-service 
abdominal complaints and his post-service gallbladder 
disease.  

Subsequently during 2009, A VA gastroenterologist reviewed 
the Veteran's claims file and opined that it is more likely 
than not that this Veteran's gallbladder disease had clinical 
onset during his military service.  Specifically, the 
physician stated that the Veteran's in-service symptom of 
intermittent abdominal pain after meals is consistent with 
gallbladder and/or common bile duct stone disease.  This 
medical opinion is credible because it is based on a review 
of the Veteran's treatment history and the examiner offered a 
reasonable medical basis for his conclusion. 










	(CONTINUED ON NEXT PAGE)





Absent credible evidence to the contrary, the Board is not in 
a position to question the results of the requested opinion.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Service 
connection for residuals of gallbladder disease with 
cholecystectomy is warranted.


ORDER

Service connection for residuals of gallbladder disease with 
cholecystectomy is granted.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


